Citation Nr: 0701736	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  01-16 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $8,514.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 decision of the Department of Veterans 
Affairs (VA) St. Petersburg Regional Office (RO) Committee on 
Waivers and Compromises (Committee), which denied waiver of 
recovery of an overpayment of pension benefits in the 
calculated amount of $8,514.

A Board hearing was held on November 5, 2002, at the St. 
Petersburg RO before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who 
is rendering the determination in this case.

In February 2003, the Board remanded the matter to the RO, 
noting that the veteran had challenged the validity of the 
$8,514 debt at issue on appeal.  The veteran's waiver claim 
was deferred pending formal adjudication of her challenge to 
the validity of the debt.  See Schaper v. Derwinski, 1 Vet. 
App. 430, 437 (1991); see also VA O.G.C. Prec. Op. No. 6-98, 
published at 63 Fed. Reg. 31,264 (1998) (holding that when a 
veteran challenges the validity of the debt and seeks waiver 
of the debt, the RO must first fully review the debt's 
validity and, if the office believes the debt to be valid, 
prepare a written decision fully justifying the validity of 
the debt before referring the waiver request to the Committee 
on Waivers and Compromises).  

In a February 2004 determination, the RO explained its 
calculation of the $8,514 overpayment of pension benefits and 
determined that the debt had been properly created.  Despite 
the contentions of her accredited representative in December 
2006 written arguments, the veteran was notified of this 
determination and her appellate rights in a February 4, 2004 
letter, a copy of which was provided to her representative.  

A review of the record contains no indication that the 
veteran appealed this determination.  The Board has 
considered the request of the veteran's representative that 
the Board accept the veteran's August 10, 2004 letter 
addressed to the Vice President of the United States as an 
appeal of the February 2004 RO decision.  However, 38 C.F.R. 
§ 20.300 requires that a notice of disagreement and a 
substantive appeal be filed with the RO.  Thus, the Board 
finds that the veteran's letter to the Vice President cannot 
serve as a notice of disagreement or substantive appeal.  The 
Board has further considered the fact that such letter was 
forwarded to VA by the White House.  However, under 38 C.F.R. 
§ 20.301, a notice of disagreement and substantive appeal may 
only be filed by a claimant personally or his or her 
accredited representative.  Thus, the Board finds that the 
communication from the Vice President may not be accepted as 
a notice of disagreement or substantive appeal.  

Again, neither the veteran, nor her accredited 
representative, despite being notified of the RO's decision, 
appealed the validity issue within the applicable time 
period.  For these reasons, the Board finds that the question 
of the validity of the $8,514 debt at issue in this case is 
not in appellate status.  As the Board is satisfied that the 
debt was properly created, the question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
Narron v. West, 13 Vet. App. 223 (1999).

A review of the record in this case shows that the veteran 
was charged with a second pension overpayment in the amount 
of $10,564.  This overpayment was created when the veteran, 
again, reported to VA that she had no income, when, in fact, 
she had been working.  She challenged the validity of this 
debt and requested a waiver.  In February 2002, the RO 
determined that the $10,564 debt was valid and the Committee 
denied a waiver of the debt, finding that the veteran's 
intentional omission of income information constituted bad 
faith.  

The veteran disagreed with the RO's decision and in August 
2003, a Statement of the Case was issued.  The record, 
however, contains no indication that she perfected an appeal 
within the applicable time period.  Thus, consideration of 
the $10,564 pension debt is not before the Board.  


FINDINGS OF FACT

1.  In May 1997, the veteran was awarded nonservice-connected 
pension benefits, effective September 30, 1996, based on her 
reports of no income from any source.  In a June 1997 letter, 
she was clearly advised of her pension reporting 
responsibilities.  

2.  In March 2000, VA discovered that the veteran had 
received income in 1997, which she had failed to report to 
VA.  As a result, the RO retroactively terminated her 
pension, effective from February 1, 1997 to January 31, 1998.  

3.  As a result of the retroactive termination of the 
veteran's pension, she was paid $8,514 in benefits to which 
she had no legal entitlement.

4.  Affording the veteran the benefit of the doubt, the 
$8,514 overpayment at issue was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

5.  The veteran was at fault in creating the debt at issue 
and failure to recover the overpaid benefits would result in 
unfair gain to her.

6.  Recovery of the debt would result in financial hardship 
to the veteran, but would not defeat the purpose for which 
the benefits were intended.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, recovery of 
the pension overpayment in the calculated amount of $8,514 
would violate the principles of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA, 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), does not apply in this case, given the nature of the 
issue on appeal.  See Barger v. Principi, 16 Vet. App. 132 
(2002) (holding that the duties specified in the VCAA are not 
applicable to requests for a waiver of overpayment).

Background

A review of the record shows that in September 1996, the 
veteran submitted an application for VA nonservice-connected 
pension benefits, stating that she was unable to work as a 
result of brain damage she sustained in a car accident.  On 
her application, the veteran indicated that she was a 
Registered Nurse and had last worked in December 1994.  She 
claimed that she had no income from any source.  

Medical records obtained in support of the claim include VA 
clinical records showing that in September 1996, the veteran 
sought treatment, stating that she had had amnesia and stress 
since an automobile accident 18 months prior.  She reported 
that she had worked as a nurse for 25 years without 
difficulty, until she sustained a head injury in a car 
accident.  Since that time, however, she indicated that she 
had worked only sporadically through a temporary agency, 
earning approximately $500 monthly.  The examining social 
worker concluded that it was doubtful that the veteran could 
hold a permanent job and felt that she needed referrals to 
emergency financial and food assistance.  The impression was 
major depressive disorder with many recent stressors.  

In a May 1997 rating decision, the RO awarded the veteran VA 
nonservice-connected pension benefits, effective from 
September 30, 1996.  

In a June 1997 letter, the veteran was notified that she had 
been awarded pension benefits.  The letter clearly advised 
the veteran that the rate of her pension was based on her 
reports of no income form any source, and that her pension 
would be adjusted whenever her income changed.  She was 
advised that she was responsible for notifying VA immediately 
of any changes in her income.  The veteran was also provided 
with VA Form 21-8768, which further advised her of her 
responsibility to promptly report to VA any changes in her 
income.

In a March 2000 letter, the RO notified the veteran that they 
had received information that she had earned over $10,000 
from various sources in 1997, which she had not reported to 
VA.  Based on this information, the RO proposed to terminate 
her pension retroactively, effective February 1, 1997.  

The veteran did not respond to the RO's March 2000 letter.  
In a June 2000 letter, the RO notified her that her pension 
had been retroactively terminated, effective February 1, 
1997, based on the discovery of her previously-unreported 
income.  She was notified that the retroactive termination of 
her pension benefits had resulted in an overpayment of 
pension which was subject to recovery.  The veteran was 
subsequently notified that the amount of the overpayment was 
$8,514.

In subsequent statements, the veteran acknowledged that she 
had received income in 1997 totaling over $9,318, an amount 
which the Board notes is in excess of the 1997 maximum annual 
pension rate of $8486.  The veteran indicated that in 1997, 
she had "endured extensive hardship with different medical 
and personal problems."  See June 2000 statement from 
veteran.  She claimed that these hardships included a heart 
attack, an eviction, homelessness, and a "foul up" with 
respect to her nursing license.  The veteran requested waiver 
of recovery of the overpayment, stating that repayment would 
result in severe financial hardship.

In support of her claim, she submitted a July 2000 Financial 
Status Report on which she indicated that her monthly income 
consisted of $30 in food stamps, and $749 in VA pension, for 
a total of $779.  She likewise indicated that her monthly 
expenses totaled $779, consisting of $485 for rent, $106 for 
food, $90 for utilities, $50 for telephone, $40 for cable, 
and $8 for check cashing.

Also submitted by the veteran was a July 2000 letter from a 
VA physician who noted that the veteran had a diagnosis of a 
head injury.  He described her as very labile emotionally 
with impaired cognitive executive functioning of a moderate 
degree.  She had poor judgment, reality testing, self-image, 
frustration tolerance, and impulse control.  The VA physician 
concluded that the veteran's condition was totally disabling 
and prevented her from obtaining and sustaining functional 
employment.  

In an August 2000 decision, the Committee denied the 
veteran's request for a waiver, finding that she had 
exhibited bad faith in the creation of the $8,514 debt.  The 
Committee noted that the veteran had been clearly and 
repeatedly advised that her pension was based on her reports 
of no income from any source and that it was her 
responsibility to advise VA of any changes income.  The 
Committee concluded that the veteran's failure to do so, 
coupled with her continued acceptance of VA benefits, was 
overwhelming evidence of bad faith, which precluded 
consideration of a waiver.  

The veteran appealed the RO's decision.  Among other things, 
the veteran claimed that a VA social worker filed her 
application for VA pension in 1996.  She acknowledged that 
her signature was on the form, although she had no memory of 
signing it.  She further claimed that she either never 
received the award letters notifying her of her income 
reporting responsibilities, or didn't understand them due to 
cognitive dysfunction from her head injury.  She claimed that 
she never acted in bad faith in reporting income to VA.  

Subsequent VA clinical records include an October 2000 social 
work progress note showing that the veteran was two months 
behind on her rent and was facing eviction and termination of 
her utilities for nonpayment.  The veteran was assisted by a 
social worker, who noted that the barriers to such assistance 
included the veteran's anxiety and memory deficits.  
Subsequent records show that the veteran participated in 
occupational therapy and vocational training.  

In her testimony before the Board in November 2002, the 
veteran claimed that she had total amnesia regarding her 
filing of the 1996 pension application.  She indicated that 
in 1997, she had a heart attack and other medical problems, 
but never stopped trying to work.  She indicated that 
nonetheless, her employment had been very sporadic since her 
1994 head injury, and she could only remember working a few 
days in 1997 because nobody would hire her.  She emphasized 
her belief that she had never been dishonest.  She explained 
that because of her amnesia, "I have to be very honest at 
all times no matter what I'm talking about."  Transcript at 
page 10.  The veteran indicated that her brain damage had 
improved and that she was working again, although she was not 
able to repay her debt to VA.  She indicated that in addition 
to her living expenses, she now had a payment on a used car.  
The veteran indicated that if she had any money left over at 
the end of the month, she used it to pay bills.  

Analysis

Recovery of overpayment of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 
1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.   
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a veteran is free from all taint of 
fraud in connection with his claim for benefits may waiver on  
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, 
the Committee has determined that the veteran exhibited bad 
faith in the creation of the instant overpayment.

The Board can certainly see the basis for the Committee's 
finding, given the veteran's behavior in this case.  For 
example, she submitted an application for VA pension benefits 
in September 1996, on which she specifically indicated that 
she had last worked in December 1994 and had no income from 
any source.  Virtually coincident with her submission of this 
application, however, the veteran had an appointment with a 
VA social worker and reported that she was working 
sporadically and earning more than $500 monthly.  

The Board further notes that when the veteran was notified of 
her pension award and income reporting responsibilities in 
June 1997, she accepted the award, despite clear instructions 
that the rate of pension was based on her reports of no 
income from any source since October 1, 1996.  

Given these facts, this case is a very close call.  However, 
in light of the veteran's documented psychiatric problems and 
diminished capacity at the time of her submission of the 
application and receipt of the initial pension notification 
letter in June 1997, the Board must find that the evidence is 
in equipoise as to whether the veteran's exhibited bad faith 
in the creation of the instant overpayment.  The benefit of 
the doubt on this question must therefore go to the veteran.  
38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Thus, the next issue to be addressed is whether a collection 
of the debt from the veteran would be contrary to the 
principles of equity and good conscience.  The applicable 
regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and  
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2006).  In such a determination, 
consideration will be given to six elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; and whether repayment of the debt would 
defeat the purpose for which it was intended.  38 U.S.C.A. § 
5302 (West 2002); 38 C.F.R. § 1.965 (2006).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
overwhelming with the veteran, as it was caused by her 
failure to report her income to VA in a timely and accurate 
fashion.  Again, the record shows that the veteran's initial 
pension application was inaccurate.  Moreover, the record 
clearly shows that the veteran was notified of her reporting 
responsibilities and the fact that her pension was based on 
her reported income.  The record contains no indication 
whatsoever that these notification letters were returned by 
postal authorities as undeliverable.  Thus, the Board finds 
that the veteran knew or should have known of her obligation 
to accurately report her income to VA.  Despite this, the 
veteran failed to do so and was, herself, the cause the 
overpayment in this case.  

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2006).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, the Board finds that the debt at issue in this case 
was created solely by the veteran's failure to accurately 
report her income to VA.  The only indication of fault the 
Board can find on the part of VA is its reliance on the 
income information the veteran provided on her application, 
when there was an indication of conflicting income 
information in contemporaneous VA clinical records.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Regardless, the Board 
notes that VA took prompt action to terminate the veteran's 
pension once it was discovered that she had, in fact, earned 
income in 1997 which she had failed to report to VA.  

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2006).  In this respect, according to her financial status 
report and sworn hearing testimony, the veteran has no assets 
and her monthly income is fully consumed by her monthly 
living expenses.  Assuming the veracity of the veteran's 
reported financial information, the Board finds that 
repayment of the outstanding indebtedness would cause 
financial hardship to her.

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2006).  The pension benefits paid to the veteran derive from 
a needs-based program intended to assure that beneficiaries 
are able to meet their basic needs.  In this case, the 
veteran claims that she is now working and earning a monthly 
income sufficient to meet her basic needs.  Again, assuming 
the veracity of the veteran's reported financial information, 
the Board finds that recovery of the overpayment would not 
defeat the purpose of the benefits originally authorized.

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2006).  
In this case, the veteran received substantial VA benefits to 
which she was not legally entitled.  Waiver of this debt 
would therefore result in a windfall and produce unfair gain 
to her.  The failure of the Government to insist on its right 
to repayment of this debt would result in the veteran's 
unjust enrichment at the expense of the taxpayer, and it 
would negatively impact other VA beneficiaries as resources 
for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. §  
1.965(a)(6) (2006).  The veteran has not claimed that she 
relinquished any right or incurred any legal obligation in 
reliance on receipt of VA benefits, nor is there any evidence 
that she did so.

After carefully weighing all relevant factors set forth 
above, the Board finds that the evidence is in equipoise.  
For the reasons indicated above, the Board finds that the 
significant fault on the part of the veteran, as well as the 
unjust enrichment which would accrue from a waiver, are 
equally balanced with the financial hardship element tending 
to support a wai ver of recovery of the overpayment in this 
case.  Under such circumstances, VA is required to give her 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As a 
matter of equity, therefore, the veteran's request for waiver 
is granted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.




ORDER

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $8,514 is 
granted, subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


